Title: To George Washington from Richard Henry Lee, 23–31 July 1785
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
New York July the 23d–31] 1785

I lately had the honor of forwarding a packet for you by Post that came enclosed to me from France, by the author of a Dramatic piece on the former situation of Capt. Asgil. The subject is not a bad one, but the Author of this work seems not to have made the most of it.
On the 1st of May Mr Du Mas writes us, that the parties still continue to negotiate the peace in a very threatening manner—In truth, this whole affair is involved in much mystery, and perhaps the truth is only known in the interior cabinets of the greatest powers. The Marquiss de la Fayette, in a late letter seems to think that the collected combustibles may be put in flame by various accidents. The Emperor he says is restless, the Empress of Russia ambitious, the King of Prussia old, with other combining causes renders the peace of Europe precarious—The Marquiss proposes to visit this summer the Manœuvering Troops of Austria & Prussia in the North of Europe. We have lately receivd a letter from his most Ch[ristia]n Majesty, in answer

to one from Congress to him recommending the Marquiss, in which his Majesty is pleased to express himself in such a manner of the Marquis as promises well for the future promotion of that Nobleman—Mr Adams writes that he has been received in due form at the Court of London, has had his audience, and deliverd his Credentials to that Sovereign—No treaty when he wrote had been commenced, but we expect soon to hear of the commencement & progress of that business. Mr Jay is commissioned by Congress to open negotiations with Mr Gardoque the Spanish Plenepo[tentiary] here, concerning the navigation of Mississippi, Boundary, Commerce &c. The Spanish Minister appears to be well disposed towards us. It gives me singular pleasure to hear that the plan for opening the navigation of Potomac goes on successfully, as it promises such capital benefits to our country. It is sometime since I wrote to Colo. Fitgereland desiring that he would put me down for a share.
Is it possible that a plan can be formed for issuing a large sum of paper money by the next Assembly? I do verily believe that the greatest foes we have in the world could not devise a more effectual plan for ruining Virginia. I should suppose that every friend to his country, every honest and sober Man would join heartily to reprobate so nefarious a plan of speculation. Be pleased Sir to present my best respects to your Lady and be assured that I am, with sentiments of the greatest respect, esteem, & regard, dear Sir Your most affectionate and obedient servant

Richard Henry Lee.


P.S. Altho I began this letter on the 23d my ill state of health and much business have prevented me from finishing it until this day the 31st of July—I thank God that my health is now much better than it has been. R.H.L.

